Citation Nr: 1201533	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable rating for service-connected chondromalacia patella of the right knee.

3.  Entitlement to an initial compensable rating for service-connected chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1990 to October 1994.  The record reflects that the Veteran had service in Southwest Asia and is the recipient of the Combat Infantryman Badge.  After separation from active duty service, the Veteran served in the United States Army Reserves from October 1994 to October 1995, and in the Michigan National Guard from October 1995 to February 2000.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of May 2006 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and the Appeals Management Center in Washington, D.C., respectively.  Original jurisdiction in this case currently rests with the RO in Pittsburgh, PA.

Procedural history

Cervical spine

In May 2006, the RO denied the Veteran's service-connection claim for a cervical spine condition.  The Veteran disagreed with this determination, and he perfected an appeal as to that issue.  

The Board remanded the Veteran's cervical spine service-connection claim on two prior occasions, once in October 2009 and again in January 2011, each time for further evidentiary development.  Tithe Appeals Management Center (AMC) readjudicated the Veteran's claim most recently in a September 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.  
Chondromalacia patella of right and left knees

In January 2011, the Board awarded the Veteran service connection for a bilateral knee disability.  The AMC implemented the Board's decision in the above-referenced February 2011 rating decision.  In that decision, the AMC assigned two separate noncompensable (zero-percent) disability ratings for the Veteran's right and left chondromalacia patella disabilities respectively, both effective September 28, 2004.  The Veteran was notified of this decision in a letter dated March 1, 2011.

The Veteran has filed specific disagreement with the AMC's assignment of both noncompensable initial ratings.  See the Veteran's March 7, 2011 Notice of Disagreement.  To date, it does not appear that either the AMC, or the agency of original jurisdiction (AOJ) has issued a statement of the case (SOC) as to these two issues.   

Personal hearing

In January 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's cervical spine disability claim for a third time. However, for reasons explained immediately below a remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 


Reasons for remand

VA treatment records

In a statement received by the AMC on March 8, 2011, the Veteran indicated that he had no additional evidence to submit with respect to his pending appeal, but informed the AMC that he did receive treatment for his conditions at the Detroit VAMC, and more recently, at the VAMC in Ann Arbor, Michigan.  It does not appear that any treatment reports from VA facilities in Detroit dated subsequent to May 2010 have been obtained.  Additionally, no treatment reports from VA medical facilities in Ann Arbor other than the Veteran's most recent March 2011 VA examination report are of record.

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated since May 2010 that are relevant to the Veteran's cervical spine claim should be obtained from medical centers in Detroit and Ann Arbor, Michigan.

Army Reserve and National Guard records

The record demonstrates that the Veteran served in the Army Reserves for one year following his active duty service, from October 1994 to October 1995.  The Veteran then joined the Michigan National Guard in October 1995, and served through February 2000.  Although two medical records dated in June 1999 have been obtained pertaining to the Veteran's National Guard service, no other medical reports from either the Veteran's Guard or Reserve service are of record.  It appears that the Veteran himself attempted to obtain his service records in 2004 to no avail.  The record fails to demonstrate that VA has attempted to help the Veteran find and obtain any of his service records other than those pertaining to his period of active duty service from 1990 to 1994.  

As noted above, it is the duty of the VA to assist the Veteran in obtaining records from Federal agencies.  See 38 U.S.C.A. § 5103A (West 2002).  In light of this duty, and in light of the fact that the Veteran asserts that he has experienced neck pain continuously since his active duty military service to the present day, to include during his years of Reserve and Guard service, the Veteran's Army Reserve treatment records, National Guard treatment records, and any personnel records pertaining to these periods of service not currently in the claims file should be requested, and if in existence, obtained.

VA examination and opinion

The Veteran contends that he has a current cervical spine disability that was caused by active duty service as a paratrooper, specifically from the "whiplash type injury" that results if you are not in the proper position upon initial jump from the plane.  See the Veteran's December 9, 2009 Statement in Support of Claim.  The Veteran contends that on one of his jumps, he did not have the proper position, sustained whiplash, and hurt his neck very badly.  See the January 2011 hearing transcript, page 14.  Although the Veteran did not complain of neck pain in service, he is competent to testify as to his own observable symptomatology and experiences in service.  

In the alternative, the Veteran has also recently asserted that if he in fact has no stand-alone diagnosed neck disability, his symptoms of pain and limitation of motion must then be objective manifestations of an undiagnosed illness due to his service in the Southwest Asia.  See the Veteran's September 28, 2011 Statement in Support of Claim; see also 38 C.F.R. § 3.317 (2011).
	
There is conflicting medical evidence of record addressing whether the Veteran currently has a diagnosed cervical spine disability.  Indeed, x-rays taken in September 2004 indicate the presence of "minimal narrowing of C5-C6," warranting a diagnosis of "minimal degenerative changes of the cervical spine."  See the September 28, 2004 radiological report of Dr. L.N.S.  Additionally, in July 2010, a VA examiner diagnosed the Veteran with "cervical strain."  See the July 2010 VA examiner's report, page 2.  
Curiously however, all x-ray and MRI reports dated subsequent to the Veteran's September 2004 radiological report show a negative or normal cervical spine, without evidence of degenerative changes.  See, e.g., the Veteran's October 13, 2005 radiological report [noting a negative study], and more recently the March 2011 VA examiner's report, page 3 [noting the presence of limitation of motion of the cervical spine with no pathology found on MRI or x-ray].  In addition, the March 2011 VA examiner failed to report any observation of cervical strain.  

The Board wishes to make clear that it is undisputed that the Veteran currently experiences symptoms of neck pain and limitation of motion of the cervical spine.  However, in light of the fact that after four medical assessments in seven years, it is still unclear whether the Veteran has a diagnosed cervical spine disability, the Board believes that the open question as to whether the Veteran's symptomatology could be due to an undiagnosed illness must be addressed.  Thus, a remand is necessary for a clarifying examination and opinion.  See Charles v. Principi, 16 Vet. App. 370   (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Manlincon concerns 

As was described in the Introduction, in a February 2011 rating decision, the AMC assigned the Veteran two separate noncompensable disability ratings for chondromalacia of the right and left patella respectively.  The Veteran has specifically disagreed with these initially-assigned ratings in a March 2011 letter to the RO [indicating disagreement with the noncompensable ratings, and requesting instead the assignment of two 10 percent ratings].  A statement of the case (SOC) has not yet been issued as to this matter. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his cervical spine disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include records located at VA facilities in Detroit and Ann Arbor, Michigan dated from May 2010 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

2.  VBA should also obtain the Veteran's Army Reserve and Michigan National Guard treatment records, as well as any personnel records pertaining to these service periods that are not already in the claims file.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If no service records can be found, or if they have been destroyed, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.

3.  VBA must also assure that all notice required by the VCAA has been accomplished, to include notice of the evidence necessary to substantiate a service-connection claim for disability as due to an undiagnosed illness.

4.  After completion of the above, VBA should schedule the Veteran for a VA examination at the Ann Arbor VAMC to determine the current nature and etiology of his cervical spine symptomatology.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the examiner.  

Upon review of the Veteran's medical history, and upon physical examination of the Veteran, the examiner should determine whether the Veteran's cervical spine pain and limitation of motion are manifestations of a diagnosed stand-alone disability, to include arthritis or cervical strain, or are instead symptoms of an undiagnosed disorder as due to the Veteran's service in Southwest Asia during the Persian Gulf War.

If a cervical spine disability, to include arthritis or cervical strain, is diagnosed, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not (50 percent or greater probability) that such disability is due to the Veteran's military service, to include his self-described instance of whiplash while paratrooping, and/or the cumulative effect that paratrooping had, if any, on the Veteran's neck.  If it is determined that the Veteran incurred no neck disability in service, the examiner must address whether any current neck disability is attributable to service on the basis of a delayed onset theory of causation.

If no cervical spine disability is diagnosed, but rather the Veteran's neck pain and limitation of motion is as likely as not associated with another disability, to include an undiagnosed disability due to Persian Gulf service, this should be made clear.  

Finally, if the Veteran currently has no indication of a cervical spine disability or an undiagnosed illness  manifesting in neck pain and limitation of motion, this should also be made clear.  If such is the case, the examiner must specifically comment upon the Veteran's prior diagnoses of arthritis in 2004, and cervical strain in 2010 located within the Veteran's claims folder.

All diagnostic testing or specialist consultation deemed necessary should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.

5.  VBA should also evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding his claims for compensable initial ratings for his service-connected chondromalacia patella disabilities of both the right and left knee.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims. 38 C.F.R.            § 20.302(b) (2011). 

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should then readjudicate the Veteran's service-connection claim for a cervical spine disability.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


